internal_revenue_service department of the treasury uics washington dc contact person telephone number in reference to t ep ra t3 date apr legend company a court b cdurt c fund f plan x month date date amount ladies and gentlemen this is in response to the authorized representative on your behalf in which you request several letter rulings under sec_402 of the internal_revenue_code and representations support your ruling_request the following facts letter filed by your during month company a and plan x were named as defendants in a class action suit filed by participants or former participants of plan x with court b certified class consisted of the following two subclasses court b designated the suit as a class action on date the all plan participants and if they are deceased their surviving spouses or beneficiaries who from date to the present received lump sum distributions of their normal or later retirement benefits accrued through december that were calculated using interest rates greater than the applicable pbgc or deferred interest rates all plan participants and if they are deceased their surviving spouses or beneficiaries who from date to the present received lump sum distributions of their early retirement benefits accrued through december applicable pbgc or deferred interest rates that were calculated using interest rates greater than the ble page the case was subsequently transferred to court c your authorized representative asserts that the affected class consisted of approximately plan participants or former plan participants the class action alleged that affected plan x participants who are the miscalculation involved in part use of a pension benefit members of the class received lump sum retirement benefits which were miscalculated guarantee corporation pbgc discount rate to compute normal and late retirement lump sum benefits that was higher than the rate that was required under the terms of plan x and sec_417 interest rate to affected class members’ subsidized early retirement annuity benefits when computing their lump sum distributions as required under the terms of plan x in part failure to apply of the code the class action alleged that in improperly computing the single sum distributions of the class members the defendants violated provisions of the employees retirement income security act of committed breaches of contract and acts of common_law conversion specifically the plaintiffs alleged in part that the defendants breached their fiduciary duties to members of the class amount s information to members of the class concerning the way in which the single sum payments were calculated of their single sum distributions and as amended erisa and also by providing inaccurate in the way they computed the on date a settlement was reached between members of the plaintiff class and all named defendants including company a and plan xx under the terms of the date court-approved settlement agreement plan x was required to pay amount to fund f within three business days after preliminary approval of the settlement agreement amount less certain fees and expenses referenced in the settlement agreement was to be used solely to increase the single sum payments made to members of the class authorized representative has asserted on your behalf that the settlement amount amount of the settlement amount came from the general assets of company a date of this ruling_request the settlement funds remain in escrow in fund f created under the date court-approved settlement agreement the settlement agreement provides in pertinent part that any earnings on amount which remain in escrow in fund f belong to fund f fund f recalculating and disbursing increased pension benefits to affected class members form as specified under relevant provisions of plan x fund f will make distributions in the same manner and in the same was fully funded out of the assets of plan x and no portion as of the is responsible for your your authorized representative has asserted on your behalf that company a or at times relevant to this ruling_request was a sponsor of plan additionally your authorized representative asserts that plan x either is x qualified under code sec_401 a and its trust exempt under code sec_501 its related trust are still in existence and have not been terminated furthérmore your authorized representative asserts that plan x and i sec_3 page additionally your authorized representative has asserted on your behalf that fund f was intended to constitute an extension of the pension_plan plan x which was a defendant in the above referenced class action your authorized representative has asserted that fund f was established solely to pay benefits to plan participants who are members of the class referenced above your authorized representative has also asserted that no form 1099rs were issued to members of the class referenced above in conjunction with the establishment of fund f finally your authorized representative has asserted that it is the responsibility of the administrative agents of fund f to issue form 1099rs when payments are made from fund f to affected class members plan participants furthermore based on the above facts and representations you through your authorized representative request the following letter rulings that fund f created pursuant to the date court -approved settlement agreement is treated as a part or conduit of plan x and its related trust and any earnings on amounts held in fund f pursuant to the date tax pursuant to code sec_501 settlement agreement are exempt from that distributions from fund f qualify for treatment in accordance with the provisions of code sec_402 that distributions from fund f to claimants thereof are eligible for tax-deferred rollover treatment pursuant to code sec_402 and that the 60-day rollover period prescribed in code sec_402 commences from the date a distribution from fund f or distributee thereof is received by the payee with respect to your ruling requests code sec_402 provides that except as otherwise provided in this section any amount actually distributed to any distributee by an employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities code sec_402 provides that if an employee transfers any portion of an eligible_rollover_distribution into an eligible_retirement_plan the amount so transferred shall not be includible in income for the taxable_year in which paid code sec_402 provides that an eligible_rollover_distribution is a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- y page i r001 zeus lives or joint life expectancies of the employee and the employee's designated_beneficiary or for the life or life expectancy of the employee or the joint ii for a specified period of years or more and b any distribution to the extent such distribution is required under sec_401 code sec_402 b defines an eligible_retirement_plan to include an individual_retirement_account individual_retirement_annuity described in code sec_408 a qualified_trust and an annuity plan described in code sec_403 a described in code sec_408 an code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed in this case the members of the plaintiff class in the class action referenced above were entitled to receive lump sum distributions from plan x the class members received single sum distributions which their suit referenced above alleged were less than the distributions to which they were entitled under the provisions of plan x amounts to which the class members assert they are entitled under the provisions of plan x and as noted above the settlement proceeds were paid into fund f out of assets held by the trusts of plan xx the settlement proceeds represent code sec_402 by its terms refers to distributions made from a the distributions in this case will be code sec_401 retirement_plan made from fund f which is an extension of plan x order entered by court c as part of the settlement resolving the above- referenced class action for the sole purposes of holding additional_amounts due and making distributions to affected plan participants in plan x beneficiaries who were members of the class transferred from the separate trust of plan x conduct alleged in the class action complaint would have been paid to participants in plan x which your authorized representative asserts is sec_401 plan directly from the trust thereof amounts in fund f were and in the absence of the fund f was created under an or their a code based on the facts presented in this particular case fund f will be treated as holding assets of plan x for distributions from fund f to qualify for code sec_402 treatment thus we believe that it is appropriate therefore with respect to your ruling requests we conclude as follows that fund f created pursuant to the date court-approved settlement agreement is treated as its related trust and any earnings on amounts held in fund f pursuant to the date tax pursuant to code sec_501 settlement agreement are exempt from a part or conduit of plan x and that distributions from fund f qualify for treatment in s pees olegy accordance with the provisions of code sec_402 that distributions from fund f to claimants thereof are eligible for tax-deferred rollover treatment pursuant to code sec_402 and that the 60-day rollover period prescribed in code sec_402 commences from the date a distribution from fund f is received by the payee or distributee thereof this ruling letter assumes that plan x either is or was qualified under code sec_401 at all times relevant thereto it also assumes that each member of the plaintiff class referenced herein received a single sum distribution from plan x as asserted solely of amounts transferred from the trust of plan x and earnings thereon pursuant to a power_of_attorney on file in this office copies of this finally it assumes that fund f consists letter_ruling are being sent to your authorized representative s sincerely yours te ez uy aree frances v sloan manager technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
